IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 01-60759
                          Summary Calendar



JOHN ROBERT BOHREER,

          Plaintiff-Appellee,

                                versus

JOHN MANLY; ET AL.,

          Defendants,

TOMMY FERRELL, JR., Individually and in his official capacity as
Sheriff of Adams County, Mississippi,

          Defendant-Appellant.



          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:00-CV-12-BrS

                             May 3, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     John Robert Bohreer filed suit against, inter alia, Tommy

Ferrell, individually and in his official capacity as Sheriff of

Adams County, Mississippi, under 42 U.S.C. § 1983.     Ferrell filed



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
a motion to dismiss or in the alternative for partial summary

judgment on the basis of qualified immunity.         A magistrate judge

denied the motion, and Ferrell appeals.

     Ferrell argues that the magistrate judge lacked jurisdiction

to decide the motion because Ferrell did not expressly consent to

proceed before the magistrate judge pursuant to 28 U.S.C. § 636(c)

and, alternatively, that this court has appellate jurisdiction over

the denial of summary judgment on qualified immunity grounds under

the collateral order doctrine and should reverse the magistrate

judge’s order denying summary judgment to Ferrell.           We conclude

that the magistrate judge lacked jurisdiction to render a final

judgment and, concomitantly, to enter the order on Ferrell’s

motion, and so we do not reach the issue of whether we have

appellate jurisdiction over the merits of the denial of Ferrell’s

motion on qualified immunity grounds.

     We have an obligation to satisfy ourselves of the jurisdiction

of this court and the lower courts in a cause under review.1         Where

the magistrate judge’s summary judgment ruling was entered in the

absence of the express consent of all parties to proceed before the

magistrate judge, we lack jurisdiction over the appeal from the

magistrate   judge’s   order,   entered,   as   it   would   be,   without




     1
        United States v. Johnston, 258 F.3d 361, 363 (5th Cir.
2001); Goldin v. Bartholow, 166 F.3d 710, 714 (5th Cir. 1999).

                                   2
jurisdiction   over   the   action.2       Consent   to   proceed    before   a

magistrate must be explicitly provided by each party, including

later-added    defendants   in   an    amended   complaint.3        Here,   the

magistrate judge considered Ferrell’s motion under its assumed

authority, by the parties’ consent, to conduct any and all further

proceedings in the case and order the entry of final judgment.

However, Ferrell never expressly consented to proceed before the

magistrate judge after being added, along with Adams County,

Mississippi, as a defendant in the amended complaint.4               The fact

that Ferrell did not raise this defect in jurisdiction at the trial

level is of no moment.5      Moreover, Ferrell’s consent may not be

implied or inferred from his conduct, much less from the original

defendants’ consent to jurisdiction by the magistrate judge, even

if the original defendants were represented by the same counsel as

Ferrell in the course of the defense provided by the same insurance




     2
        Hill v. City of Seven Points, 230 F.3d 167, 169-70 (5th
Cir. 2000).
     3
        Mendes Junior Int’l Co. v. M/V Sokai Maru, 978 F.2d 920,
922 (5th Cir. 1992).
     4
       Bohreer and the defendants named in the original complaint,
John Manly and Danny Rollins, consented in writing to proceed
before the magistrate judge on June 6, 2000.          The original
complaint also named as a defendant “John Doe (Head Jailers until
Identified).”    The amended complaint naming Ferrell and Adams
County as the sole defendants was not filed until November 9, 2000.
     5
       See Mendes, 978 F.2d at 922-23; Caprera v. Jacobs, 790 F.2d
442, 445 (5th Cir. 1986).

                                       3
carrier.6    Accordingly, we conclude that the magistrate judge

lacked jurisdiction to enter its order denying Ferrell’s motion,

which we in turn lack appellate jurisdiction to review.7

     VACATED AND REMANDED.




     6
        See Mendes, 978 F.2d at 922; EEOC v. W. La. Health Servs.,
Inc., 959 F.2d 1277, 1281 (5th Cir. 1992); Caprera, 790 F.2d at
443, 445-46.
     7
         See Hill, 230 F.3d at 168-70.

                                 4